 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PRAKASH NARAYAN,                                 No. 2:19-cv-00466 TLN CKD PS
12                      Plaintiff,
13           v.                                        ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                      Defendants.
16

17          Presently pending before the court are pro se plaintiff’s motion to appoint counsel and

18   motion for permanent injunction. (ECF Nos. 25, 26.) Neither motion has been properly noticed.

19   According to the Local Rules:

20                  all motions shall be noticed on the motion calendar of the assigned
                    Judge or Magistrate Judge. The moving party shall file a notice of
21                  motion, motion, accompanying briefs, affidavits, if appropriate, and
                    copies of all documentary evidence that the moving party intends to
22                  submit in support of the motion. The matter shall be set for hearing
                    on the motion calendar of the Judge or Magistrate Judge to whom the
23                  action has been assigned or before whom the motion is to be heard
                    not less than twenty-eight (28) days after service and filing of the
24                  motion.
25   E.D. Cal. L.R. 230(b).

26          Moreover, on the present showing, the court does not find that appointment of counsel for

27   plaintiff is warranted in this matter. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

28   1986) (“counsel may be designated under [28 U.S.C.] section 1915(d) only in ‘exceptional
                                                      1
 1   circumstances’ . . . [which] requires an evaluation of both ‘the likelihood of success on the merits
 2   [and] the ability of the petitioner to articulate his claims pro se in light of the complexity of the
 3   legal issues involved.’”); see also Bradshaw v. Zoological Soc. of San Diego, 662 F.2d 1301,
 4   1319 (9th Cir. 1981) (in exercising discretion as to whether to appoint counsel in Title VII case
 5   under 42 U.S.C. § 2000-5(f)(1)(B), a court should consider plaintiff’s financial resources, efforts
 6   made by plaintiff to secure counsel, and whether plaintiff’s claims have merit).
 7             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to appoint counsel (ECF
 8   No. 25) and plaintiff’s motion for permanent injunction (ECF No. 26) are DENIED WITHOUT
 9   PREJUDICE.
10   Dated: August 6, 2019
11

12

13

14   14.narayan.466.order

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
